DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 26 July 2022.  Claims 1, 2, 4, 5, 8-16 and 18-20 have been amended.   Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In light of the claim amendments filed on 26 July 2022, claims 1, 2, 4 and 5 are no longer interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant’s arguments, see Remarks, pg. 8, filed 26 July 2022, with respect to rejected claims 1-7 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the claims amendments filed 26 July 2022.  The rejections of claims 1-7 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 8, filed 26 July 2022, with respect to rejected claims 1-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claims amendments filed 26 July 2022.  The rejections of claims 1-7 have been withdrawn. 
Applicant’s arguments, see Remarks, pg. 8, filed 26 July 2022, with respect to rejected claims 8-20 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the claims amendments filed 26 July 2022.  The rejections of claims 8-20 have been withdrawn. 

Applicant's arguments, see Remarks pgs. 9-11, filed 26 July 2022 with respect to rejected claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument,
Claim 1 recites an industrial drive including processing circuitry configured to “compare the runtime metrics to baseline metrics” where “the runtime metrics are more data light than the runtime signal data” and “the baseline metrics are more data light than the baseline signal data” (emphasis added). Claim 1 also recites that the “runtime signal data...[is] indicative of a current operational state of the industrial operation” and that the “baseline signal data [is] indicative of a baseline operational state of the industrial operation”. Applicant submits that Lu and Lin, either alone or in combination, fail to teach or suggest these features recited in claim 1.  (see Remarks, pg. 9, paragraph 2)

The Examiner respectfully disagrees.


The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitations (“compare”; “more data light”; “indicative of a current operational state of the industrial operation”; and “indicative of a baseline operational state of the industrial operation”) were newly presented in the Amendment After Non-Final received on 26 July 2022 by the Office, and have been addressed as set forth in the Office Action below.

In regards to the Applicant’s argument, 

Moreover, Lu fails to teach or suggest “determine a percent degradation of the runtime metrics compared to the baseline metrics to monitor one or more fault conditions of the industrial operation” as recited in claim 1 (emphasis added). Even considering, for the sake of argument, that Lu does teach or suggest comparing the data light baseline and runtime metrics derived in claim 1, Lu does not teach or suggest comparing these metrics to determine a percent degradation of the runtime metrics compared to the baseline metrics.  (see Remarks, pg. 11, paragraph 1)

The Examiner respectfully disagrees. 

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation (“determine a percent degradation …”) was newly presented in the Amendment After Non-Final received on 26 July 2022 by the Office, and has been addressed as set forth in the Office Action below.

Claims 1-7 stand rejected under 35 U.S.C. 101 and claims 1-20 stand rejected under 35 U.S.C. 103 as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1-7 recites “An industrial drive”, therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “derive runtime metrics from the runtime signal data, wherein the runtime metrics are more data light than the runtime signal data”; “compare the runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state of the industrial operation, wherein the baseline metrics are more data light than the baseline signal data”; and “determine a percent degradation of the runtime metrics compared to the baseline metrics to monitor one or more fault conditions of the industrial operation”.

The limitation of “derive runtime metrics from the runtime signal data, wherein the runtime metrics are more data light than the runtime signal data”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “derive” in the context of the claim encompasses assessing gathered data to generate new data with reduced content.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

In the alternative, the limitation of “derive runtime metrics from the runtime signal data, wherein the runtime metrics are more data light than the runtime signal data” (U.S. Patent Publication No. 2021/0341896 A1 (instant application), pg. 5, par. [0039] and [0040]), as drafted, is a process performed by use of a mathematical calculation.  

If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematically calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “compare the runtime metrics to baseline metrics …”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “compare” in the context of the claim encompasses an assessment between different pieces of data.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
The limitation of “… baseline metrics derived from baseline signal data indicative of a baseline operational state of the industrial operation”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “derive” in the context of the claim encompasses assessing gathered data to generate new data with reduced content.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

In the alternative, the limitation of “… baseline metrics derived from baseline signal data indicative of a baseline operational state of the industrial operation” (U.S. Patent Publication No. 2021/0341896 A1 (instant application), pg. 5, par. [0039] and [0040]), as drafted, is a process performed by use of a mathematical calculation.  

If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematically calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “determine a percent degradation of the runtime metrics compared to the baseline metrics to monitor one or more fault conditions of the industrial operation”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determine” per comparison in the context of the claim encompasses an assessment between different pieces of data.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., determining) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial is not integrated into a practical application.  In particular, the claim recites “an industrial drive”; “drive circuitry configured to supply power to a motor in an industrial operation”; “a controller coupled with the drive circuitry and configured to control the power supplied to the motor based at least in part on runtime signal data associated with the motor”; “processing circuitry”; and “obtain the runtime signal data from the controller indicative of a current operational state of the industrial operation”.

The “industrial drive”; “drive circuitry configured to supply power to a motor in an industrial operation”; and “controller coupled with the drive circuitry and configured to control the power supplied to the motor based at least in part on runtime signal data associated with the motor” (i.e. a drive controller; see U.S. Patent Publication No. 2021/0341896 A1, pg. 4, par. [0035] and Fig. 2) are generally recited at a high level of generality and merely limit the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitation of “a processing circuitry” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)). 

The limitation of “obtain the runtime signal data … indicative of a current operational state …” represents mere data gathering that is necessary for use in the recited judicial exception, as the runtime signal data is used in the abstract mental concept of “derive runtime metrics”.   The obtaining data is recited at a high level of generality and so generically it represents an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “processing circuitry” amounts to no more than mere instructions to apply the exception using a generic computer component(s).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional elements of the “industrial drive”; “drive circuitry configured to supply power to a motor in an industrial operation”; and “controller coupled with the drive circuitry and configured to control the power supplied to the motor based at least in part on runtime signal data associated with the motor” merely limit the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

The limitation of “obtain the runtime signal data … indicative of a current operational state …”, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 2 recites “identify a fault condition, of the one or more fault conditions, to be monitored”; “derive the runtime metrics from the runtime signal data based on settings specific to the fault condition”; and “derive the baseline metrics from the baseline signal data based on the settings”.

At step 2A, prong one, the claim recites “identify a fault condition, of the one or more fault conditions, to be monitored”; “derive the runtime metrics from the runtime signal data based on settings specific to the fault condition”; and “derive the baseline metrics from the baseline signal data based on the settings”.

The limitation of “identify a fault condition, of the one or more fault conditions, to be monitored”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “identify” in the context of the claim encompasses choosing an event to observe. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “derive the runtime metrics from the runtime signal data based on settings specific to the fault condition”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “derive” in the context of the claim encompasses assessing data to generate new data using a criteria.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

In the alternative, the limitation of “derive the runtime metrics from the runtime signal data based on settings specific to the fault condition” (U.S. Patent Publication No. 2021/0341896 A1 (instant application), pg. 5, par. [0039] and [0040]), as drafted, is a process performed by use of a mathematical calculation.  

If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematically calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “derive the baseline metrics from the baseline signal data based on the settings”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “derive” in the context of the claim encompasses assessing data to generate new data using a criteria.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

In the alternative, the limitation of “derive the baseline metrics from the baseline signal data based on the settings” (U.S. Patent Publication No. 2021/0341896 A1 (instant application), pg. 5, par. [0039] and [0040]), as drafted, is a process performed by use of a mathematical calculation.  

If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematically calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of claim 3 merely further details the settings specific to the fault condition.  

Claim 4 recites “obtain the baseline signal data prior to obtaining the runtime signal data”; “store the baseline signal data in the industrial drive”; and “synchronize the baseline signal data with the runtime signal data”.

At step 2A, prong two, the judicial exception is not integrated into a practical application. 

The limitations of “obtain the baseline signal data prior to obtaining the runtime signal data”; “store the baseline signal data in the industrial drive”; and “synchronize the baseline signal data with the runtime signal data” represent mere data gathering that is necessary for use in the recited judicial exception, as the baseline signal data is used in the abstract mental concept of deriving the baseline metrics.  Obtaining, storing and synchronizing the baseline signal data with the runtime signal data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The “industrial drive” is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

The limitations of “obtain the baseline signal data prior to obtaining the runtime signal data”; “store the baseline signal data in the industrial drive”; and “synchronize the baseline signal data with the runtime signal data”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

The limitation of the “industrial drive” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 5 further details a criteria (i.e. a new motor replaces the motor) in which the limitations of claim 4 would be performed again. 

Claim 6 recites “generate differential metrics based on the runtime metrics and the baseline metrics”; and “supply at least the differential metrics to a detection engine to detect a presence of the one or more fault conditions”.

At step 2A, prong one, the claim recites " generate differential metrics based on the runtime metrics and the baseline metrics”; and “detect a presence of the one or more fault conditions”.

The limitation of “generate differential metrics based on the runtime metrics and the baseline metrics”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “generate differential metrics” in the context of the claim encompasses a comparison between data. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
In the alternative, the limitation of “generate differential metrics based on the runtime metrics and the baseline metrics” (U.S. Patent Publication No. 2021/0341896 A1 (instant application), pg. 5, par. [0041]), as drafted, is a process performed by use of a mathematical calculation.  

If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematically calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “detect a presence of the one or more fault conditions”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “detect(ing)” in the context of the claim encompasses an analysis of data to determine the presence of an abnormality. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial is not integrated into a practical application.  In particular, the claim recites “supply at least the differential metrics to a detection engine …”.

The limitation of “a detection engine” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).

The limitation of “supply at least the differential metrics …” represents mere data gathering that is necessary for use in the recited judicial exception, as the differential metrics is used in the abstract mental concept of detecting a presence of the fault condition.  The “supply(ing)” is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “detection engine” amounts to no more than mere instructions to apply the exception using a generic computer component(s).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”  

The limitation of “supply at least the differential metrics …” represents an insignificant extra-solution activity of data gathering.  Further the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 7 recites “the detection engine comprises at least one machine learning model configured to classify a condition of the industrial operation based on the differential metrics”.

At step 2A, prong one, the claim recites "… classify a condition of the industrial operation based on the differential metrics”.

The limitation of "… classify a condition of the industrial operation based on the differential metrics”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “classify” in the context of the claim encompasses a comparison of data to determine a similarity. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial is not integrated into a practical application.  In particular, the claim recites “the detection engine comprises at least one machine learning model”.

The limitation of “the detection engine comprises at least one machine learning model” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component using a data file (see MPEP 2106.05(f)). 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “the detection engine comprises at least one machine learning model” amounts to no more than mere instructions to apply the exception using a generic computer component(s) with a data file.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

Considering the additional element individually and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0241888 A1 (hereinafter Lu) in view of U.S. Patent Publication No. 2008/0276128 A1 (hereinafter Lin) in further view of U.S. Patent Publication No. 2018/0231144 A1 (hereinafter Anderson) and U.S. Patent Publication No. 2010/0057479 A1 (hereinafter De). 

As per claim 1, Lu substantially teaches the Applicant’s claimed invention.  Lu teaches the limitations of an industrial drive (pg. 2, par. [0022] and Fig. 1, element 14; i.e. a motor drive) comprising: 
drive circuitry (Fig .1, element 20; i.e. a drive power block unit) configured to supply power to a motor (Fig. 1, element 22; i.e. AC motor) in an industrial operation (pg. 2, par. [0022] and [0024]; i.e. [0024] - “The drive power block unit 20 converts the AC power input to a DC power, inverts and conditions the DC power to a controlled AC power for transmission to an AC motor 22.”); 
a controller (Fig. 1, element 18; i.e. drive control unit) coupled with the drive circuitry (Fig. 1, element 20) and configured to control the power supplied to the motor based at least in part on runtime signal data associated with the motor (pg. 2, par. [0025]; i.e. dynamically adjust voltage and frequency applied to the motor based on motor or load demand); and 
processing circuitry (pg. 2, par. [0027] and Fig. 1, element 26 of Fig. 1, element 14; i.e. a pump cavitation algorithm module of a variable frequency drive) configured to: 
obtain the runtime signal data (pg. 2, par. [0027]; i.e. receive current signals (Fig. 1, element 28)); 
derive runtime metrics from the runtime signal data (pg. 3, par. [0034]- [0036] and Fig. 6, elements 104 and 106; i.e. determining frequency spectrum of the current signals), wherein the runtime metrics are more data light than the runtime signal data (pgs. 2-3, par. [0033]; i.e. the current signals are downsampled to determine the frequency spectrum); and 
baseline metrics derived from baseline signal data (pg. 3, par. [0039] and Fig. 6, element 122; i.e. determining a reference floor or baseline signature that is indicative of a current operation state of the motor apart from any cavitation).

Not explicitly taught is processing circuitry configured to: 
obtain the runtime signal data from the controller indicative of a current operational state of the industrial operation; 
compare the runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state of the industrial operation, wherein the baseline metrics are more data light than the baseline signal data; and 
determine a percent degradation of the runtime metrics compared to the baseline metrics to monitor one or more fault conditions of the industrial operation.

However Lin, in an analogous art of fault diagnosis (pg. 1, par. [0001], teaches the missing limitation of processing circuitry (Fig. 1, element 105; i.e. a statistical process monitoring apparatus stored on a process controller(s)) configured to obtain runtime signal data from a controller (pg. 3, par. [0029] and Fig. 1, element 150 (the process controller(s)); i.e. the statistical process monitoring apparatus analyzes incoming process data from the process controller(s)) indicative of a current operational state of an industrial operation (pg. 2, par. [0025]; i.e. physical conditions or properties) for the purpose of fault detection (pg. 4, par. [0045]).  

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu to include the addition of the limitation of processing circuitry configured to obtain runtime signal data from a controller indicative of a current operational state of an industrial operation to indicate a need for preventive maintenance to prevent an imminent malfunction (Lin: pg. 1, par. [0002]).

Lu in view of Lin does not expressly teach compare the runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state of the industrial operation, wherein the baseline metrics are more data light than the baseline signal data; and 
determine a percent degradation of the runtime metrics compared to the baseline metrics to monitor one or more fault conditions of the industrial operation.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of compare runtime metrics (pg. 2, par. [0020] and [0022] and pg. 4, par. [0036]; i.e. subsets of operational health information, [0036] – “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”) to baseline metrics (pg. 3, par. [0027]; i.e. subsets of baseline health information and [0027] - “… compare processed operational health information to baseline health information to determine a difference.”) derived from baseline signal data (i.e. baseline health information) indicative of a baseline operational state (pg. 2, par. [0021]; i.e. “store health information as baseline health information), wherein the baseline metrics are more data light than the baseline signal data (pg. 4, par. [0036]; i.e. “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”); and 
determine a degradation of the runtime metrics compared to the baseline metrics to monitor one or more fault conditions (pg. 3, par. [0031]; i.e. a degradation or deterioration of structural aspects and/or operating performance based on the difference between the operational health information and baseline value for a health parameter) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of compare runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state, wherein the baseline metrics are more data light than the baseline signal data; and determine a degradation of the runtime metrics compared to the baseline metrics to monitor one or more fault conditions to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view of Anderson does not expressly teach determine a percent degradation.

However De, in an analogous art of monitoring a component’s state of health (pg. 1, par. [0002] and [0008]), teaches the missing limitation of determining a percent degradation (pg. 2, par. [0016]) for the purpose of determining a probability of failure (pg. 2, par. [0016]). 

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson to include the addition of the limitation of determining a percent degradation to proactively make service decisions (De: pg. 2, par. 0018]).

As per claim 2, Lu in view of Lin does not expressly teach the processing circuitry is further configured to: 
identify a fault condition, of the one or more fault conditions, to be monitored;
derive the runtime metrics from the runtime signal data based on settings specific to the fault condition; and 
derive the baseline metrics from the baseline signal data based on the settings.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of identify a fault condition, of the one or more fault conditions, to be monitored (pg. 4, par. [0036]; i.e. “… selects one or more subsets of obtained health information of interest to process”); 
derive the runtime metrics (i.e. the subsets of operational health information) from the runtime signal data (i.e. the operational health information) based on settings specific (pg. 4, par. [0036]; i.e. “For example, the collection engine 200 may select obtained health information for a specified minute, hour, day, etc. In another example, the collection engine 200 may select obtained health information when a specific action has occurred (e.g., the valve assembly 108 has operated for more than 100 hours, the valve position is 0% open, etc.).”) to the fault condition (pg. 2, par. [0020] and [0022] and pg. 4, par. [0036]; i.e. [0036] – “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”); and 
derive the baseline metrics (i.e. the subsets of baseline health information) from the baseline signal data (i.e. “store health information as baseline health information”) based on the settings (pg. 2, par. [0021] and pg. 4, par. [0036]; i.e. “For example, the collection engine 200 may select obtained health information for a specified minute, hour, day, etc. In another example, the collection engine 200 may select obtained health information when a specific action has occurred (e.g., the valve assembly 108 has operated for more than 100 hours, the valve position is 0% open, etc.).”) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of identify a fault condition, of the one or more fault conditions, to be monitored; derive the runtime metrics from the runtime signal data based on settings specific to the fault condition; and derive the baseline metrics from the baseline signal data based on the settings to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

As per claim 3, Lu in view of Lin does not expressly teach the settings specific to the fault condition comprise one or more of filter settings, time domain parameters, frequency domain parameters, transform settings, and pattern recognition settings.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitation of the settings specific to the fault condition (pg. 4, par. [0036]; i.e. “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”) comprise one or more of time domain parameters (pg. 4, par. [0036]; i.e. “For example, the collection engine 200 may select obtained health information for a specified minute, hour, day, etc.”) and pattern recognition settings (pg. 4, par. [0036]; i.e. “In another example, the collection engine 200 may select obtained health information when a specific action has occurred (e.g., the valve assembly 108 has operated for more than 100 hours, the valve position is 0% open, etc.).”) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitation of the settings specific to the fault condition comprise one or more of time domain parameters and pattern recognition settings to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

As per claim 6, Lu teaches to monitor one or more fault conditions of the industrial operation (pg. 3, par. [0042] and [0043] and pg. 4, par. [0045] and [0047]; i.e. comparing a calculated fault index, “the fault index is defined as the fault signature, which was extracted at step 106, divided by the reference floor, which was extracted at step 122.”, against a fault threshold to determine a fault), the industrial drive is configured to process data (pgs. 2-3, par. [0027] and [0033], pg. 3, par. [0043] and Fig. 1, element 26 of Fig. 1, element 14; i.e. processing data per use of the pump cavitation algorithm module of the variable frequency drive).

Lu in view Lin does not expressly teach to the industrial drive is configured to:
generate differential metrics based on the runtime metrics and the baseline metrics; and 
supply at least the differential metrics to a detection engine to detect a presence of the one or more fault conditions.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of generate differential metrics based on the runtime metrics and the baseline metrics (pg. 3, par. [0027]; i.e. generate a difference between the subsets of the operational health information and subsets of baseline health information ([0027] - “… compare processed operational health information to baseline health information to determine a difference.”)); and 
supply at least the differential metrics to a detection engine (i.e. a component of a health monitor apparatus that provides detection of a fault condition) to detect a presence of the one or more fault conditions (pg. 3, par. [0028]; i.e. determine if the difference satisfies a threshold and identify the fault condition as a failure mode or a potential failure mode based on the difference satisfying the threshold) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of generate differential metrics based on the runtime metrics and the baseline metrics; and supply at least the differential metrics to a detection engine to detect a presence of the one or more fault conditions to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lin in further view Anderson, De and U.S. Patent Publication No. 2020/0356898 A1 (hereinafter Claussen). 

As per claim 7, Lu in view of Lin does not expressly teach the detection engine comprises at least one machine learning model configured to classify a condition of the industrial operation based on the differential metrics.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitation of 
the detection engine (i.e. the component of the health monitor apparatus that provides detection of the fault condition) is configured to classify a condition based on the differential metrics (pg. 3, par. [0028]; i.e. determine if the difference between the subsets of the operational health information and subsets of baseline health information satisfies the threshold and identify the fault condition as either a failure mode or the potential failure mode based on the difference satisfying the threshold) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitation of the detection engine is configured to classify a condition based on the differential metrics to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view Anderson and De does not expressly teach the detection engine comprises at least one machine learning model.

However Claussen, in an analogous art of a machine diagnostics (pg. 1, par. [0002]), teaches the missing limitation of a detection engine (pg. 2, par. [0019]; i.e. a component of computer that comprises of at least one machine learning model) comprises at least one machine learning model (pg. 2, par. [0021]) for the purpose of determining a condition of a device (pg. 2, par. [0021]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view Anderson and De to include the addition of the limitation of a detection engine comprises at least one machine learning model to ensure maintenance or tuning of a device (Claussen: pgs. 1-2, par. [0017] and [0018]).

Claims 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lin in further view of Anderson, De and U.S. Patent Publication No. 2012/0206074 (hereinafter Kureck). 

As per claim 8, Lu substantially teaches the Applicant’s claimed invention.  Lu teaches the limitations of one or more non-transitory computer-readable storage media having program instructions stored thereon for use in an industrial automation environment, wherein the program instructions, when read and executed by a processing system, direct the processing system to at least: 
in a motor drive (pg. 2, par. [0022] and Fig. 1, element 14) configured to supply power to a motor (Fig. 1, element 22; i.e. AC motor) in an industrial operation (pg. 2, par. [0022] and [0024]; i.e. [0024] - “The drive power block unit 20 converts the AC power input to a DC power, inverts and conditions the DC power to a controlled AC power for transmission to an AC motor 22.”), obtain runtime signal data (pg. 2, par. [0027]; i.e. receive current signals (Fig. 1, element 28)) from one or more sensors (i.e. voltage and current sensors) associated with the industrial operation (pg. 2, par. [0029]); 
in the motor drive, derive runtime metrics from the runtime signal data of the industrial operation (pg. 3, par. [0034]- [0036] and Fig. 6, elements 104 and 106; i.e. determining frequency spectrum of the current signals), wherein the runtime metrics are more data light than the runtime signal data (pgs. 2-3, par. [0033]; i.e. the current signals are downsampled to determine the frequency spectrum); 
in the motor drive, baseline metrics derived from baseline signal data (pg. 3, par. [0039] and Fig. 6, element 122; i.e. determining a reference floor or baseline signature that is indicative of a current operation state of the motor apart from any cavitation); and 
control operation of the motor in the industrial operation (pg. 2, par. [0025]).

Not explicitly taught are the runtime signal data indicative of a current operational state of the industrial operations; 
in the motor drive, derive runtime metrics from the runtime signal data based on settings specific to a fault condition of the industrial operation; 
in the motor drive, compare the runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state of the industrial operation, wherein the baseline metrics are more data light than the baseline signal data; 
in the motor drive, determine a percent degradation of the runtime metrics compared to the baseline metrics to monitor the fault condition of the industrial operation; and 
control operation of the motor in the industrial operation based on the fault condition.  

However Lin, in an analogous art of fault diagnosis (pg. 1, par. [0001], teaches the missing limitation of runtime signal data indicative of a current operational state of industrial operations (pg. 1, par. [0014] and pg. 2, par. [0025]; i.e. physical conditions or properties) for the purpose of fault detection (pg. 4, par. [0045]).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu to include the addition of the limitation of runtime signal data indicative of a current operational state of industrial operations to indicate a need for preventive maintenance to prevent an imminent malfunction (Lin: pg. 1, par. [0002]).

Lu in view of Lin does not expressly teach in the motor drive, derive runtime metrics from the runtime signal data based on settings specific to a fault condition of the industrial operation; 
in the motor drive, compare the runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state of the industrial operation, wherein the baseline metrics are more data light than the baseline signal data; 
in the motor drive, determine a percent degradation of the runtime metrics compared to the baseline metrics to monitor the fault condition of the industrial operation; and 
control operation of the motor in the industrial operation based on the fault condition.  

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of derive runtime metrics from runtime signal data based on settings specific to a fault condition (pg. 4, par. [0036]; i.e. “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process. … For example, the collection engine 200 may select obtained health information for a specified minute, hour, day, etc.  In another example, the collection engine 200 may select obtained health information when a specific action has occurred (e.g., the valve assembly 108 has operated for more than 100 hours, the valve position is 0% open, etc.).”);
compare the runtime metrics (pg. 2, par. [0020] and [0022] and pg. 4, par. [0036]; i.e. subsets of operational health information, [0036] – “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”) to baseline metrics (pg. 3, par. [0027]; i.e. subsets of baseline health information and [0027] - “… compare processed operational health information to baseline health information to determine a difference.”) derived from baseline signal data (i.e. baseline health information) indicative of a baseline operational state (pg. 2, par. [0021]; i.e. “store health information as baseline health information), wherein the baseline metrics are more data light than the baseline signal data (pg. 4, par. [0036]; i.e. “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”); and 
determine a degradation of the runtime metrics compared to the baseline metrics to monitor the fault condition (pg. 3, par. [0031]; i.e. a degradation or deterioration of structural aspects and/or operating performance based on the difference between the operational health information and baseline value for a health parameter) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of derive runtime metrics from runtime signal data based on settings specific to a fault condition; compare the runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state, wherein the baseline metrics are more data light than the baseline signal data; and determine a degradation of the runtime metrics compared to the baseline metrics to monitor the fault condition to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view of Anderson does not expressly teach determine 
a percent degradation; and 
control operation of the motor in the industrial operation based on the fault condition.  

However De, in an analogous art of monitoring a component’s state of health (pg. 1, par. [0002] and [0008]), teaches the missing limitation of determining a percent degradation (pg. 2, par. [0016]) for the purpose of determining a probability of failure (pg. 2, par. [0016]). 

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson to include the addition of the limitation of determining a percent degradation to proactively make service decisions (De: pg. 2, par. 0018]).

Lu in view of Lin in further view of Anderson and De does not expressly teach control operation of the motor in the industrial operation based on the fault condition.  

However Kureck, in an analogous art of fault monitoring (pg. 2, par. [0017] and pg. 4, par. [0042]), teaches the missing limitation of control operation of a motor based on a fault condition (pg. 2, par. [0017]) for purpose fault detection (pg. 2, par. [0017] and pg. 4, par. [0042]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson and De to include the addition of the limitation of control operation of a motor based on a fault condition to advantageously produce sufficient control of a motor (Kureck: pg. 1, par. [0005] and [0006]).

As per claim 9, Lu in view of Lin does not expressly teach the program instructions, when read and executed by the processing system, further direct the processing system to: 
in the motor drive, identify the fault condition to be monitored; and 
in the motor drive, derive the baseline metrics from the baseline signal data based on the settings.  

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of 
identify the fault condition to be monitored (pg. 4, par. [0036]; i.e. “… selects one or more subsets of obtained health information of interest to process”); and 
derive the baseline metrics (i.e. the subsets of baseline health information) from the baseline signal data (i.e. “store health information as baseline health information”) based on the settings (pg. 2, par. [0021] and pg. 4, par. [0036]; i.e. “For example, the collection engine 200 may select obtained health information for a specified minute, hour, day, etc. In another example, the collection engine 200 may select obtained health information when a specific action has occurred (e.g., the valve assembly 108 has operated for more than 100 hours, the valve position is 0% open, etc.).”) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of identify the fault condition to be monitored; and derive the baseline metrics from the baseline signal data based on the settings to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

As per claim 10, Lu in view of Lin does not expressly teach the settings specific to the fault condition comprise one or more of filter settings, time domain parameters, frequency domain parameters, transform settings, and pattern recognition settings.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitation of the settings specific to the fault condition (pg. 4, par. [0036]; i.e. “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”) comprise time domain parameters (pg. 4, par. [0036]; i.e. “For example, the collection engine 200 may select obtained health information for a specified minute, hour, day, etc.”) and pattern recognition settings (pg. 4, par. [0036]; i.e. “In another example, the collection engine 200 may select obtained health information when a specific action has occurred (e.g., the valve assembly 108 has operated for more than 100 hours, the valve position is 0% open, etc.).”) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitation of the settings specific to the fault condition comprise time domain parameters and pattern recognition settings to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

As per claim 13, Lu in view Lin does not expressly teach the program instructions, when read and executed by the processing system, further direct the processing system to: 
in the motor drive, generate differential metrics based on the runtime metrics and the baseline metrics; and 
in the motor drive, supply at least the differential metrics to a detection engine to detect a presence of the fault condition.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of generate differential metrics based on the runtime metrics and the baseline metrics (pg. 3, par. [0027]; i.e. generate a difference between the subsets of the operational health information and subsets of baseline health information ([0027] - “… compare processed operational health information to baseline health information to determine a difference.”)); and 
supply at least the differential metrics to a detection engine (i.e. a component of a health monitor apparatus that provides detection of a fault condition) to detect a presence of the fault condition (pg. 3, par. [0028]; i.e. determine if the difference satisfies a threshold and identify the fault condition as a failure mode or a potential failure mode based on the difference satisfying the threshold) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of generate differential metrics based on the runtime metrics and the baseline metrics; and supply at least the differential metrics to a detection engine to detect a presence of the fault condition to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

As per claim 15, Lu substantially teaches the Applicant’s claimed invention.  Lu teaches the limitations of a method in an industrial automation environment, the method comprising: 
in a motor drive (pg. 2, par. [0022] and Fig. 1, element 14) configured to supply power to a motor (Fig. 1, element 22; i.e. AC motor) in an industrial operation (pg. 2, par. [0022] and [0024]; i.e. [0024] - “The drive power block unit 20 converts the AC power input to a DC power, inverts and conditions the DC power to a controlled AC power for transmission to an AC motor 22.”); 
in the motor drive, deriving runtime metrics from the runtime signal data of the industrial operation (pg. 3, par. [0034]- [0036] and Fig. 6, elements 104 and 106; i.e. determining frequency spectrum of the current signals), wherein the runtime metrics are more data light than the runtime signal data (pgs. 2-3, par. [0033]; i.e. the current signals are downsampled to determine the frequency spectrum); 
in the motor drive, baseline metrics derived from baseline signal data (pg. 3, par. [0039] and Fig. 6, element 122; i.e. determining a reference floor or baseline signature that is indicative of a current operation state of the motor apart from any cavitation); and 
controlling operation of the motor in the industrial operation (pg. 2, par. [0025]).

Not explicitly taught are obtaining runtime signal data indicative of a current operational state of the industrial operation; 
in the motor drive, deriving runtime metrics based on settings specific to a fault condition of the industrial operation; 
in the motor drive, comparing the runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state of the industrial operation, wherein the baseline metrics are more data light than the baseline signal data; 
in the motor drive, determining a percent degradation of the runtime metrics compared to the baseline metrics and monitoring the fault condition of the industrial operation based on the percent degradation; and 
controlling operation of the motor in the industrial operation based on monitoring the fault condition.  

However Lin, in an analogous art of fault diagnosis (pg. 1, par. [0001], teaches the missing limitation of obtaining runtime signal data indicative of a current operational state of an industrial operation (pg. 1, par. [0014] and pg. 2, par. [0025]; i.e. gathering  physical conditions or properties via sensors) for the purpose of fault detection (pg. 4, par. [0045]).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu to include the addition of the limitation of obtaining runtime signal data indicative of a current operational state of an industrial operation to indicate a need for preventive maintenance to prevent an imminent malfunction (Lin: pg. 1, par. [0002]).

Lu in view of Lin does not expressly teach in the motor drive, deriving runtime metrics based on settings specific to a fault condition of the industrial operation; 
in the motor drive, comparing the runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state of the industrial operation, wherein the baseline metrics are more data light than the baseline signal data; 
in the motor drive, determining a percent degradation of the runtime metrics compared to the baseline metrics and monitoring the fault condition of the industrial operation based on the percent degradation; and 
controlling operation of the motor in the industrial operation based on monitoring the fault condition.  

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of deriving runtime metrics based on settings specific to a fault condition (pg. 4, par. [0036]; i.e. “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process. … For example, the collection engine 200 may select obtained health information for a specified minute, hour, day, etc.  In another example, the collection engine 200 may select obtained health information when a specific action has occurred (e.g., the valve assembly 108 has operated for more than 100 hours, the valve position is 0% open, etc.).”);
comparing the runtime metrics (pg. 2, par. [0020] and [0022] and pg. 4, par. [0036]; i.e. subsets of operational health information, [0036] – “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”) to baseline metrics (pg. 3, par. [0027]; i.e. subsets of baseline health information and [0027] - “… compare processed operational health information to baseline health information to determine a difference.”) derived from baseline signal data (i.e. baseline health information) indicative of a baseline operational state (pg. 2, par. [0021]; i.e. “store health information as baseline health information), wherein the baseline metrics are more data light than the baseline signal data (pg. 4, par. [0036]; i.e. “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”); and 
determining a degradation of the runtime metrics compared to the baseline metrics and monitoring the fault condition based on the degradation (pg. 3, par. [0031]; i.e. a degradation or deterioration of structural aspects and/or operating performance based on the difference between the operational health information and baseline value for a health parameter) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of deriving runtime metrics based on settings specific to a fault condition; comparing the runtime metrics to baseline metrics derived from baseline signal data indicative of a baseline operational state, wherein the baseline metrics are more data light than the baseline signal data; and determining a degradation of the runtime metrics compared to the baseline metrics and monitoring the fault condition based on the degradation to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view of Anderson does not expressly teach determining a percent degradation; and 
controlling operation of the motor in the industrial operation based on monitoring the fault condition.  

However De, in an analogous art of monitoring a component’s state of health (pg. 1, par. [0002] and [0008]), teaches the missing limitation of determining a percent degradation (pg. 2, par. [0016]) for the purpose of determining a probability of failure (pg. 2, par. [0016]). 

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson to include the addition of the limitation of determining a percent degradation to proactively make service decisions (De: pg. 2, par. 0018]).

Lu in view of Lin in further view of Anderson and De does not expressly teach controlling operation of the motor in the industrial operation based on monitoring the fault condition.  
However Kureck, in an analogous art of fault monitoring (pg. 2, par. [0017] and pg. 4, par. [0042]), teaches the missing limitation of controlling operation of a motor based on a fault condition (pg. 2, par. [0017]) for purpose fault detection (pg. 2, par. [0017] and pg. 4, par. [0042]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson and De to include the addition of the limitation of controlling operation of a motor based on a fault condition to advantageously produce sufficient control of a motor (Kureck: pg. 1, par. [0005] and [0006]).

As per claim 16, Lu in view of Lin does not expressly teach the method of claim 15, further comprising: 
in the motor drive, identifying the fault condition to be monitored; and 
in the motor drive, deriving the baseline metrics from the baseline signal data based on the settings.  

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of 
identifying the fault condition to be monitored (pg. 4, par. [0036]; i.e. “… selects one or more subsets of obtained health information of interest to process”); and 
deriving the baseline metrics (i.e. the subsets of baseline health information) from the baseline signal data (i.e. “store health information as baseline health information”) based on the settings (pg. 2, par. [0021] and pg. 4, par. [0036]; i.e. “For example, the collection engine 200 may select obtained health information for a specified minute, hour, day, etc. In another example, the collection engine 200 may select obtained health information when a specific action has occurred (e.g., the valve assembly 108 has operated for more than 100 hours, the valve position is 0% open, etc.).”) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of identifying the fault condition to be monitored; and deriving the baseline metrics from the baseline signal data based on the settings to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

As per claim 17, Lu in view of Lin does not expressly teach the settings specific to the fault condition comprise one or more of filter settings, time domain parameters, frequency domain parameters, transform settings, pattern recognition settings, and frequency response settings.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitation of the settings specific to the fault condition (pg. 4, par. [0036]; i.e. “… selects obtained health information of interest to be used by one or more algorithms, processes, programs, etc. In some examples, the collection engine 200 selects one or more subsets of obtained health information of interest to process.”) comprise time domain parameters (pg. 4, par. [0036]; i.e. “For example, the collection engine 200 may select obtained health information for a specified minute, hour, day, etc.”) and pattern recognition settings (pg. 4, par. [0036]; i.e. “In another example, the collection engine 200 may select obtained health information when a specific action has occurred (e.g., the valve assembly 108 has operated for more than 100 hours, the valve position is 0% open, etc.).”) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitation of the settings specific to the fault condition comprise time domain parameters and pattern recognition settings to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

As per claim 20, Lu in view Lin does not expressly teach the method of claim 15, further comprising: 
in the motor drive, generating differential metrics based on the runtime metrics and the baseline metrics; and 
in the motor drive, supplying at least the differential metrics to a detection engine to detect a presence of the fault condition.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of generating differential metrics based on the runtime metrics and the baseline metrics (pg. 3, par. [0027]; i.e. generate a difference between the subsets of the operational health information and subsets of baseline health information ([0027] - “… compare processed operational health information to baseline health information to determine a difference.”)); and 
supplying at least the differential metrics to a detection engine (i.e. a component of a health monitor apparatus that provides detection of a fault condition) to detect a presence of the fault condition (pg. 3, par. [0028]; i.e. determine if the difference satisfies a threshold and identify the fault condition as a failure mode or a potential failure mode based on the difference satisfying the threshold) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of generating differential metrics based on the runtime metrics and the baseline metrics; and supplying at least the differential metrics to a detection engine to detect a presence of the fault condition to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lin in further view of Anderson, De, Kureck and U.S. Patent Publication No. 2018/0238773 A1 (hereinafter Courtney). 

As per claim 4, Lu in view of Lin does not expressly teach the processing circuitry is further configured to: 
obtain the baseline signal data prior to obtaining the runtime signal data; 
store the baseline signal data in the industrial drive; and 
synchronize the baseline signal data with the runtime signal data.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of obtain the baseline signal data prior to obtaining the runtime signal data (pg. 2, par. [0021]; i.e. obtaining the baseline health information during a baseline process that is prior to putting a device/component into service); 
store the baseline signal data (pg. 5, par. [0039]; i.e. recording the baseline health information) ; and 
store the baseline signal data with the runtime signal data (pg. 5, par. [0039]; i.e. recording the baseline health information and operational health information in one place) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of obtain the baseline signal data prior to obtaining the runtime signal data; store the baseline signal data; and store the baseline signal data with the runtime signal data to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view of Anderson and De does not expressly teach store the baseline signal data in the industrial drive; and 
synchronize the baseline signal data with the runtime signal data.

	However Kureck, in an analogous art of fault monitoring (pg. 2, par. [0017] and pg. 4, par. [0042]), teaches the missing limitation of storing a threshold in an industrial drive (pg. 2, par. [0017], pg. 4, par. [0042] and Fig. 3, element 40; i.e. motor drive) for purpose fault detection (pg. 2, par. [0017] and pg. 4, par. [0042]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson and De to include the addition of the limitation of storing a threshold in an industrial drive to advantageously produce sufficient control of a motor (Kureck: pg. 1, par. [0005] and [0006]).

Lu in view of Lin in further view of Anderson, De and Kureck does not expressly teach synchronize the baseline signal data with the runtime signal data.

However Courtney, in an analogous art of abnormality monitoring (pg. 2, par. [0018]), teaches the missing limitation of synchronize baseline information with sensor signal data (pg. 5, par. [0039]; i.e. correlated previously stored sensor and additional information of baseline information that represents a normal or expected operating condition of a device) for the purpose of identifying a type of failure of a device (pg. 5, par. [0043]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Lu in view of Lin in further view of Anderson, De and Kureck to include the addition of the limitation of synchronize baseline information with sensor signal data to accurately determine a failure or expected failure (Courtney: pg. 3, par. [0022]).

As per claim 11, Lu in view of Lin does not expressly teach the program instructions, when read and executed by the processing system, further direct the processing system to: 
in the motor drive, obtain the baseline signal data prior to obtaining the runtime signal data; 
in the motor drive, store the baseline signal data associated with the industrial operation; and 
in the motor drive, synchronize the baseline signal data with the runtime signal data.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of obtain the baseline signal data prior to obtaining the runtime signal data (pg. 2, par. [0021]; i.e. obtaining the baseline health information during a baseline process that is prior to putting a device/component into service); 
store the baseline signal data associated with an operation (pg. 5, par. [0039]; i.e. recording the baseline health information) ; and 
store the baseline signal data with the runtime signal data (pg. 5, par. [0039]; i.e. recording the baseline health information and operational health information in one place) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of obtain the baseline signal data prior to obtaining the runtime signal data; store the baseline signal data associated with an operation; and store the baseline signal data with the runtime signal data to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view of Anderson and De does not expressly the program instructions, when read and executed by the processing system, further direct the processing system to: 
in the motor drive, store; and 
in the motor drive, synchronize the baseline signal data with the runtime signal data.
However Kureck, in an analogous art of fault monitoring (pg. 2, par. [0017] and pg. 4, par. [0042]), teaches the missing limitation of storing a threshold in a motor drive (pg. 2, par. [0017], pg. 4, par. [0042] and Fig. 3, element 40) for purpose fault detection (pg. 2, par. [0017] and pg. 4, par. [0042]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson and De to include the addition of the limitation of storing a threshold in a motor drive to advantageously produce sufficient control of a motor (Kureck: pg. 1, par. [0005] and [0006]).

Lu in view of Lin in further view of Anderson, De and Kureck does not expressly teach the program instructions, when read and executed by the processing system, further direct the processing system to: 
in the motor drive, synchronize the baseline signal data with the runtime signal data.

However Courtney, in an analogous art of abnormality monitoring (pg. 2, par. [0018]), teaches the missing limitation of synchronize baseline information with sensor signal data (pg. 5, par. [0039]; i.e. correlated previously stored sensor and additional information of baseline information that represents a normal or expected operating condition of a device) for the purpose of identifying a type of failure of a device (pg. 5, par. [0043]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Lu in view of Lin in further view of Anderson, De and Kureck to include the addition of the limitation of synchronize baseline information with sensor signal data to accurately determine a failure or expected failure (Courtney: pg. 3, par. [0022]).

As per claim 18, Lu in view of Lin does not expressly teach the method of claim 16, further comprising: 
in the motor drive, obtaining the baseline signal data prior to obtaining the runtime signal data; 
in the motor drive, storing the baseline signal data associated with the industrial operation; and 
in the motor drive, synchronizing the baseline signal data with the runtime signal data.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of obtaining the baseline signal data prior to obtaining the runtime signal data (pg. 2, par. [0021]; i.e. obtaining the baseline health information during a baseline process that is prior to putting a device/component into service); 
storing the baseline signal data associated with an operation (pg. 5, par. [0039]; i.e. recording the baseline health information) ; and 
storing the baseline signal data with the runtime signal data (pg. 5, par. [0039]; i.e. recording the baseline health information and operational health information in one place) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of obtaining the baseline signal data prior to obtaining the runtime signal data; storing the baseline signal data associated with an operation; and storing the baseline signal data with the runtime signal data to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view of Anderson and De does not expressly in the motor drive, storing; and 
in the motor drive, synchronizing the baseline signal data with the runtime signal data.

However Kureck, in an analogous art of fault monitoring (pg. 2, par. [0017] and pg. 4, par. [0042]), teaches the missing limitation of storing a threshold in a motor drive (pg. 2, par. [0017], pg. 4, par. [0042] and Fig. 3, element 40) for purpose fault detection (pg. 2, par. [0017] and pg. 4, par. [0042]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson and De to include the addition of the limitation of storing a threshold in a motor drive to advantageously produce sufficient control of a motor (Kureck: pg. 1, par. [0005] and [0006]).

Lu in view of Lin in further view of Anderson, De and Kureck does not expressly teach in the motor drive, synchronizing the baseline signal data with the runtime signal data.

However Courtney, in an analogous art of abnormality monitoring (pg. 2, par. [0018]), teaches the missing limitation of synchronizing baseline information with sensor signal data (pg. 5, par. [0039]; i.e. correlated previously stored sensor and additional information of baseline information that represents a normal or expected operating condition of a device) for the purpose of identifying a type of failure of a device (pg. 5, par. [0043]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Lu in view of Lin in further view of Anderson, De and Kureck to include the addition of the limitation of synchronizing baseline information with sensor signal data to accurately determine a failure or expected failure (Courtney: pg. 3, par. [0022]).


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lin in further view of Anderson, De, Kureck, Courtney and European Patent Publication No. EP 2 732 748 A1 (hereinafter Watson). 

As per claim 5, Lu in view of Lin does not expressly teach the processing circuitry is further configured to, when a new motor replaces the motor: obtain new baseline signal data; 
store the new baseline signal data in the industrial drive; and 
synchronize the new baseline signal data with the runtime signal data.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of obtain new baseline signal data (pg. 2, par. [0021]; i.e. obtaining the baseline health information during a baseline process that is prior to putting a device/component into service); 
store the new baseline signal data (pg. 5, par. [0039]; i.e. recording the baseline health information) ; and 
store the new baseline signal data with the runtime signal data (pg. 5, par. [0039]; i.e. recording the baseline health information and operational health information in one place) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of obtain new baseline signal data; store the new baseline signal data; and store the new baseline signal data with the runtime signal data to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view of Anderson and De does not expressly teach when a new motor replaces the motor: store the new baseline signal data in the industrial drive; and 
synchronize the new baseline signal data with the runtime signal data

	However Kureck, in an analogous art of fault monitoring (pg. 2, par. [0017] and pg. 4, par. [0042]), teaches the missing limitation of storing a threshold in an industrial drive (pg. 2, par. [0017], pg. 4, par. [0042] and Fig. 3, element 40; i.e. motor drive) for purpose fault detection (pg. 2, par. [0017] and pg. 4, par. [0042]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson and De to include the addition of the limitation of storing a threshold in an industrial drive to advantageously produce sufficient control of a motor (Kureck: pg. 1, par. [0005] and [0006]).

Lu in view of Lin in further view of Anderson, De and Kureck does not expressly teach when a new motor replaces the motor: synchronize the baseline signal data with the runtime signal data.

However Courtney, in an analogous art of abnormality monitoring (pg. 2, par. [0018]), teaches the missing limitation of synchronize baseline information with sensor signal data (pg. 5, par. [0039]; i.e. correlated previously stored sensor and additional information of baseline information that represents a normal or expected operating condition of a device) for the purpose of identifying a type of failure of a device (pg. 5, par. [0043]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Lu in view of Lin in further view of Anderson, De and Kureck to include the addition of the limitation of synchronize baseline information with sensor signal data to accurately determine a failure or expected failure (Courtney: pg. 3, par. [0022]).

Lu in view of Lin in further view of Anderson, De, Kureck and Courtney does not expressly teach when a new motor replaces the motor.

However Watson, in an analogous art of fault monitoring systems (col. 1, par. [0001]), teaches the missing limitation of a new device replaces an old device (col. 5, par. [0013]) for the purpose of tailoring device failure detection algorithm thresholds to each newly installed device (col. 5, par. [0013]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Lu in view of Lin in further view of Anderson, De, Kureck and Courtney to include the addition of the limitation of a new device replaces an old device to advantageously provide a more reliable and potentially earlier detection of a potential imminent failure (Watson: col. 5, par. [0013]).

As per claim 12, Lu in view of Lin does not expressly teach the program instructions, when read and executed by the processing system, further direct the processing system to, when a new motor replaces the motor: 
in the motor drive, obtain new baseline signal data; 
in the motor drive, store the new baseline signal data associated with the industrial operation; and 
in the motor drive, synchronize the new baseline signal data with the runtime signal data.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of 
obtain new baseline signal data (pg. 2, par. [0021]; i.e. obtaining the baseline health information during a baseline process that is prior to putting a device/component into service); 
store the new baseline signal data associated with the operation (pg. 5, par. [0039]; i.e. recording the baseline health information) ; and 
store the new baseline signal data with the runtime signal data (pg. 5, par. [0039]; i.e. recording the baseline health information and operational health information in one place) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of obtain new baseline signal data; store the new baseline signal data associated with the operation; and store the new baseline signal data with the runtime signal data to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view of Anderson and De does not expressly teach the program instructions, when read and executed by the processing system, further direct the processing system to, when a new motor replaces the motor: 
in the motor drive, store; and 
in the motor drive, synchronize the new baseline signal data with the runtime signal data.

However Kureck, in an analogous art of fault monitoring (pg. 2, par. [0017] and pg. 4, par. [0042]), teaches the missing limitation of storing a threshold in the motor drive (pg. 2, par. [0017], pg. 4, par. [0042] and Fig. 3, element 40) for purpose fault detection (pg. 2, par. [0017] and pg. 4, par. [0042]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson and De to include the addition of the limitation of storing a threshold in the motor drive to advantageously produce sufficient control of a motor (Kureck: pg. 1, par. [0005] and [0006]).

Lu in view of Lin in further view of Anderson, De and Kureck does not expressly teach the program instructions, when read and executed by the processing system, further direct the processing system to, when a new motor replaces the motor: 
in the motor drive, synchronize the new baseline signal data with the runtime signal data.

However Courtney, in an analogous art of abnormality monitoring (pg. 2, par. [0018]), teaches the missing limitation of synchronize baseline information with sensor signal data (pg. 5, par. [0039]; i.e. correlated previously stored sensor and additional information of baseline information that represents a normal or expected operating condition of a device) for the purpose of identifying a type of failure of a device (pg. 5, par. [0043]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Lu in view of Lin in further view of Anderson, De and Kureck to include the addition of the limitation of synchronize baseline information with sensor signal data to accurately determine a failure or expected failure (Courtney: pg. 3, par. [0022]).

Lu in view of Lin in further view of Anderson, De, Kureck and Courtney does not expressly teach when a new motor replaces the motor.
 
However Watson, in an analogous art of fault monitoring systems (col. 1, par. [0001]), teaches the missing limitation of a new device replaces an old device (col. 5, par. [0013]) for the purpose of tailoring device failure detection algorithm thresholds to each newly installed device (col. 5, par. [0013]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Lu in view of Lin in further view of Anderson, De, Kureck and Courtney to include the addition of the limitation of a new device replaces an old device to advantageously provide a more reliable and potentially earlier detection of a potential imminent failure (Watson: col. 5, par. [0013]).

As per claim 19, Lu in view of Lin does not expressly teach the method of claim 18, further comprising, when a new motor replaces the motor: 
in the motor drive, obtaining new baseline signal data; 
in the motor drive, storing the new baseline signal data associated with the industrial operation; and 
in the motor drive, synchronizing the new baseline signal data with the runtime signal data.

However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitations of 
obtaining new baseline signal data (pg. 2, par. [0021]; i.e. obtaining the baseline health information during a baseline process that is prior to putting a device/component into service); 
storing the new baseline signal data associated with the operation (pg. 5, par. [0039]; i.e. recording the baseline health information) ; and 
storing the new baseline signal data with the runtime signal data (pg. 5, par. [0039]; i.e. recording the baseline health information and operational health information in one place) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitations of obtaining new baseline signal data; storing the new baseline signal data associated with the operation; and storing the new baseline signal data with the runtime signal data to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view of Anderson and De does not expressly teach when a new motor replaces the motor: 
in the motor drive, storing; and 
in the motor drive, synchronizing the new baseline signal data with the runtime signal data.

However Kureck, in an analogous art of fault monitoring (pg. 2, par. [0017] and pg. 4, par. [0042]), teaches the missing limitation of storing a threshold in the motor drive (pg. 2, par. [0017], pg. 4, par. [0042] and Fig. 3, element 40) for purpose fault detection (pg. 2, par. [0017] and pg. 4, par. [0042]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view of Anderson and De to include the addition of the limitation of storing a threshold in the motor drive to advantageously produce sufficient control of a motor (Kureck: pg. 1, par. [0005] and [0006]).

Lu in view of Lin in further view of Anderson, De and Kureck does not expressly teach when a new motor replaces the motor: 
in the motor drive, synchronizing the new baseline signal data with the runtime signal data.

However Courtney, in an analogous art of abnormality monitoring (pg. 2, par. [0018]), teaches the missing limitation of synchronizing baseline information with sensor signal data (pg. 5, par. [0039]; i.e. correlated previously stored sensor and additional information of baseline information that represents a normal or expected operating condition of a device) for the purpose of identifying a type of failure of a device (pg. 5, par. [0043]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Lu in view of Lin in further view of Anderson, De and Kureck to include the addition of the limitation of synchronizing baseline information with sensor signal data to accurately determine a failure or expected failure (Courtney: pg. 3, par. [0022]).

Lu in view of Lin in further view of Anderson, De, Kureck and Courtney does not expressly teach when a new motor replaces the motor.
 
However Watson, in an analogous art of fault monitoring systems (col. 1, par. [0001]), teaches the missing limitation of a new device replaces an old device (col. 5, par. [0013]) for the purpose of tailoring device failure detection algorithm thresholds to each newly installed device (col. 5, par. [0013]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Lu in view of Lin in further view of Anderson, De, Kureck and Courtney to include the addition of the limitation of a new device replaces an old device to advantageously provide a more reliable and potentially earlier detection of a potential imminent failure (Watson: col. 5, par. [0013]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lin in further view Anderson, De, Kureck and Claussen. 

As per claim 14, Lu in view of Lin does not expressly teach to detect the presence of the fault condition, the program instructions, when read and executed by the processing system, further direct the processing system to classify a condition of the industrial operation based on the differential metrics using a machine learning model.
However Anderson, in an analogous art of monitoring a health of a device/component (pg. 1, par. [0001] and [0005]), teaches the missing limitation of a processing system (pg. 2, par. [0020]; i.e. a controller) to classify a condition of an operation based on the differential metrics (pg. 3, par. [0028]; i.e. determine if the difference between the subsets of the operational health information and subsets of baseline health information satisfies the threshold and identify the fault condition as either a failure mode or the potential failure mode based on the difference satisfying the threshold) for the purpose of identifying a condition of a component (pg. 3, par. [0027] and [0028]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view Lin to include the addition of the limitation of a processing system to classify a condition of an operation based on the differential metrics to advantageously alert personnel to perform preventative maintenance and/or replacement of device/component prior to a potential failure that may produce unwanted downtime in a process control environment (Anderson: pg. 18, par. [0128]).

Lu in view of Lin in further view Anderson, De and Kureck does not expressly teach the processing system using a machine learning model.

However Claussen, in an analogous art of a machine diagnostics (pg. 1, par. [0002]), teaches the missing limitation of a processing system (pg. 2, par. [0019]; i.e. a component of computer that comprises of at least one machine learning model) using a machine learning model (pg. 2, par. [0021]) for the purpose of determining a condition of a device (pg. 2, par. [0021]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu in view of Lin in further view Anderson, De and Kureck to include the addition of the limitation of a processing system using a machine learning model to ensure maintenance or tuning of a device (Claussen: pgs. 1-2, par. [0017] and [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to monitoring and motor systems.

U.S. Patent Publication No. 2017/0234929 A1 discloses systems, methods, and computer-readable storage media for monitoring electrical patterns of a motor-driven system.

U.S. Patent Publication No. 7,672,814 B1 discloses a system for identifying exceptional behavior of a hardware or software component.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117